   USDC IN/ND case 3:19-cv-00779-JD document 65 filed 09/13/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER G. LEWIS,

               Plaintiff,

                      v.                              CASE NO. 3:19-CV-779-JD

 SHARON HAWK and ANGELA
 HEISHMAN,

               Defendants.

                                 OPINION AND ORDER

       Christopher G. Lewis, a prisoner without a lawyer, is proceeding in this case on

“a claim for money damages against Deputy Warden Hawk and Legal Liaison

Heishman for denying him access to the law library from August 22, 2019, to October

11, 2019, in violation of the Equal Protection Clause.” ECF 31 at 5. The defendants filed a

summary judgment motion arguing Mr. Lewis did not exhaust his administrative

remedies as required by 42 U.S.C. § 1997e(a). ECF 41. Mr. Lewis filed a response and

supplement and the defendants filed a reply and surreply. ECF 53, 55, 56, 57.

       In a prior order, the court found the defendants’ argument that Lewis had not

exhausted his administrative remedies because he did not file a timely appeal was not a

basis for summary judgment because the appeal was improperly rejected as untimely.

ECF 59. Nevertheless, the court found there was evidence in the record demonstrating

Lewis had not exhausted his administrative remedies before filing this lawsuit. So,
   USDC IN/ND case 3:19-cv-00779-JD document 65 filed 09/13/21 page 2 of 5


pursuant to Federal Rule of Civil Procedure 56(f)(2), Lewis was given notice and time to

respond. Id. After asking for additional time, Lewis filed a supplemental brief. ECF 64.

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). Summary

judgment must be granted when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Federal Rule of Civil

Procedure 56(a). A genuine issue of material fact exists when “the evidence is such that

a reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material

fact exists, the court must construe all facts in the light most favorable to the non-

moving party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351

F.3d 278, 282 (7th Cir. 2003). However, a party opposing a properly supported summary

judgment motion may not rely merely on allegations or denials in his own pleading, but

rather must “marshal and present the court with the evidence [he] contends will prove

[his] case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010).

“[I]nferences relying on mere speculation or conjecture will not suffice.” Trade Fin.

Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the




                                              2
    USDC IN/ND case 3:19-cv-00779-JD document 65 filed 09/13/21 page 3 of 5


put up or shut up moment in a lawsuit.” Springer v. Durflinger, 518 F.3d 479, 484 (7th

Cir. 2008).

       Here, Lewis does not dispute the prison had a grievance system, the claims

raised in this case were grievable, or that he filed Grievance #109138 raising these

claims on September 10, 2019. ECF 41-4 at 1. Neither does he dispute he placed the

original complaint for this lawsuit in the prison mail system on September 12, 2019. ECF

2 at 15. Nor does he dispute he had not exhausted his administrative remedies when he

initiated this lawsuit. Rather, he argues he had to file this lawsuit before he had

exhausted because he would have otherwise suffered irreparable harm as a result of not

being able to access the law library to prepare filings needed in two cases pending in

the Southern District of Indiana. He does not explain why he could not have merely

asked to enlarge time in those cases if he believed he needed resources of the law library

which he had been unable to access. Nevertheless, irreparable harm due to the loss of a

lawsuit is much less serious than imminent danger of serious physical injury and “the

imminent-danger exception [of 28 U.S.C. § 1915(g)] does not excuse a prisoner from

exhausting remedies tailored to imminent dangers.” Fletcher v. Menard Corr. Ctr., 623

F.3d 1171, 1175 (7th Cir. 2010). The Indiana Department of Correction has gone farther

than providing merely for imminent dangers, it provides for emergency grievances

when “[t]he resolution of a grievance that if subjected to the normal time limits could

cause the grievant substantial risk of personal injury or irreparable harm. Offender

Grievance Process, Policy 00-02-301, 41-2 at 2 (emphasis added).




                                             3
   USDC IN/ND case 3:19-cv-00779-JD document 65 filed 09/13/21 page 4 of 5


       Here, it is seriously questionable whether Lewis had a colorable claim for

irreparable harm. In the order denying his preliminary injunction motion in this case,

the court explained how he had either met his deadlines or missed them for reasons

unrelated to law library access and concluded by saying “the court cannot find that

Lewis is likely to succeed on the merits of his claims or that he will suffer irreparable

harm without injunctive relief.” ECF 14 at 2. Nevertheless, if Lewis believed he faced

irreparable harm when he filed his grievance, he could have so indicated and asked for

it to be processed as an emergency grievance – he did not.

       Lewis also argues that because the court knew he had not exhausted when it

screened and granted him leave to proceed with this case, it should not now use Rule

56(f)(2) to grant summary judgment even though he had not exhausted his

administrative remedies before filing this lawsuit. He notes he told the court he had not

exhausted his administrative remedies when he wrote in his original complaint,

“Although Lewis is already half way through the grievance process as set forth in the

grievance policy, there is no way he will be able to navigate it completely in time to file

this action . . ..” ECF 2 at 11. In effect, Lewis is arguing that because the court mistakenly

allowed him to proceed past screening, it should not now rectify that error. While it

would have been a better use of both judicial resources and those of the parties if this

case had been dismissed at screening, not doing so is not a basis for now overlooking

that Lewis did not exhaust his administrative remedies before he filed this lawsuit. Rule

56(f)(2) permits this court to grant summary judgment in this case; so, it will be




                                              4
   USDC IN/ND case 3:19-cv-00779-JD document 65 filed 09/13/21 page 5 of 5


dismissed without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (“We

therefore hold that all dismissals under § 1997e(a) should be without prejudice.”).

      For these reasons, the court:

      (1) GRANTS the motion for summary judgment (ECF 41);

      (2) DISMISSES this case without prejudice; and

      (3) DIRECTS the clerk to enter judgment and close this case.

      SO ORDERED: September 13, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
